Citation Nr: 0946950	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  06-36 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a higher initial disability rating for 
bilateral hearing loss, evaluated as 10 percent disabling 
from November 4, 2005, to May 31, 2008, and 20 percent 
disabling thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1962 to 
February 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Columbia, South Carolina.  The issue before the Board 
today was remanded in May 2008 for further evidentiary and 
procedural development.  As discussed below, the Board finds 
that there was substantial compliance with its remand; thus, 
it may proceed with a decision at this time.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

The Veteran testified before the undersigned Veterans Law 
Judge in March 2008; a transcript of that hearing is 
associated with the claims folder.


FINDINGS OF FACT

1.  Prior to March 5, 2008, the Veteran's bilateral hearing 
loss is productive of no more than Level II hearing acuity in 
the right ear and Level VI in the left ear.

2.  As of March 5, 2008, the Veteran's bilateral hearing loss 
is productive of no more than Level III hearing acuity in the 
right ear and Level VIII in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 20 percent for 
bilateral hearing loss have been met as of March 5, 2008, and 
no earlier.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.85, Diagnostic Code 6100 (2009).

2.  The criteria for an initial rating in excess of 10 
percent for the period from November 4, 2005, to March 8, 
2008, or in excess of 20 percent thereafter have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.85, Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2009).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must request that the claimant provide any evidence in his 
possession that pertains to the claim based upon 38 C.F.R. 
§ 3.159(b).  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23,353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini, effective May 30, 2008).  Thus, any 
error related to this element is harmless.  However, although 
this notice is no longer required, the Board observes that 
the Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim decided herein.  A November 2005 letter expressly told 
him to provide any relevant evidence in his possession.  See 
Pelegrini, 18 Vet. App. at 120.  

After careful review of the claims folder, the Board finds 
that letters dated in November 2005 and March 2006 satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this regard, these letters advised the 
Veteran what information and evidence was needed to 
substantiate his claim for service connection for hearing 
loss, including the evidence and information necessary to 
establish a higher disability rating and an effective date 
should service connection be awarded.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006).  The November 2005 
letter also requested that the Veteran provide enough 
information for the RO to request records from any sources of 
information and evidence identified by the Veteran, as well 
as what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.  Both of these letters 
were sent to the Veteran prior to the March 2006 rating 
decision which awarded service connection and assigned an 
initial disability rating and effective date.  Thus, the VCAA 
notice was timely.  See Pelegrini, 18 Vet. App. at 120.  

Turning to VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of 
the Veteran's claims and providing a VA examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2009).  
In this regard, the Veteran's service treatment records are 
associated with the claims folder, as well as all relevant VA 
and non-VA treatment records.  The Veteran has not identified 
any additional relevant, outstanding records that need to be 
obtained before deciding his claim.  

The Veteran was afforded VA audiological examinations in 
April 2006 and May 2008, in part, for the purpose of 
evaluating the severity of his current hearing loss 
disability.  The May 2008 VA examination was completed in 
conjunction with the Board's directives in its May 2008 
remand.  

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), 
Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the 
Court held that, relevant to VA audiological examinations, in 
addition to dictating objective test results, a VA 
audiologist must fully describe the functional effects caused 
by a hearing disability in his or her final report.  The 
Court also noted, however, that even if an audiologist's 
description of the functional effects of the Veteran's 
hearing loss disability was somehow defective, the Veteran 
bears the burden of demonstrating any prejudice caused by a 
deficiency in the examination.

In the present case, the April 2006 and May 2008 VA 
examinations both reflect notations by the VA examiners as to 
the Veteran's lay statements regarding the impact of his 
hearing loss on his occupational functioning and daily life.  
In this regard, the April 2006 VA examiner indicated that the 
Veteran reported specific problems related to classroom 
situations, speaking on the telephone, and understanding 
female voices.  Similarly, the May 2008 VA examination report 
reflects that the Veteran indicated that his greatest 
difficulty is with daily communication problems.  

The Board is of the opinion that the above-described 
discussions adequately fulfill the requirements of the Court 
as outlined in Martinak.  Regardless, the Board notes that 
the Veteran has not alleged that either of his VA 
examinations was inadequate, nor has he contended any 
prejudice in not being provided with a more specific 
discussion on the effects of his hearing loss disability on 
occupational functioning and daily life.  Thus, any error 
would be harmless.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2009) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service treatment records and all other evidence 
of record pertaining to the history of the Veteran's service-
connected disability.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which a veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10 
(2009).  Regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2009).

Historically, the Veteran was granted service connection for 
bilateral hearing loss by RO rating decision dated in March 
2006 and assigned a noncompensable (zero percent) initial 
rating, effective November 4, 2005.  Following an April 2006 
VA audiological examination, the RO increased the Veteran's 
initial rating from noncompensable to 10 percent, effective 
November 4, 2005.  The Veteran appealed this initial rating, 
asserting that he was entitled to a higher rating.  In May 
2008, the Board remanded this appeal for the purpose of 
obtaining a new VA audiological examination following receipt 
of lay testimony from the Veteran that his disability had 
worsened in severity.  An audiological examination was 
conducted in May 2008, and in a June 2008 rating decision, 
the Appeals Management Center staged the Veteran's initial 
rating, assigning a 20 percent rating effective May 31, 2008, 
the date of the VA audiological examination.  

As of this date, the Veteran has not withdrawn his appeal.  
In AB v. Brown, 6 Vet. App. 35 (1993), the Court held that, 
on a claim for an original or increased rating, the veteran 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy, even if partially granted, 
where less than the maximum benefit available is awarded.  
Thus, this appeal continues.

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings obtained during 
audiometric evaluations.  See 38 C.F.R. § 4.85, Diagnostic 
Code 6100 (2009).  Ratings for hearing impairment range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests, together with the average 
hearing threshold level as measured by pure tone audiometric 
tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles 
per second.  To evaluate the degree of disability from 
hearing impairment, the Rating Schedule establishes eleven 
auditory acuity levels designed from Level I for essentially 
normal acuity through Level XI for profound deafness.  See 
id.  Hearing tests are conducted without hearing aids, and 
the results of the above-described tests are charted on Table 
VI and Table VII.  See id.

Turning to the evidence of record, the Veteran submitted two 
private audiological evaluations dated in 2001 in support of 
his claim for service connection for hearing loss.  While 
acknowledging the relevance of these reports in understanding 
the Veteran's medical history as it pertains to his hearing 
loss disability, see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the Board finds that there is no need to discuss the 
results of these examinations as they fall well outside of 
the relevant appeal period.  The first audiological evidence 
of record which falls within the current appeal period is the 
April 2006 VA audiological examination.  The report shows 
pure tone thresholds, in decibels, as follows:


HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
10
25
65
55
39
LEFT
20
65
65
70
55

Speech audiometry at this VA audiological examination 
revealed speech recognition ability of 84 percent in the 
right ear and 60 percent in the left ear.  Entering the above 
average pure tone thresholds and speech recognition abilities 
into Table VI reveals numeric designations of hearing 
impairment of II for the right ear and VI for the left ear.  
See 38 C.F.R. § 4.85.  Entering these category designations 
into Table VII (II and VI) results in no more than a 10 
percent disability rating under Diagnostic Code 6100.  

Thereafter, the Veteran testified at a March 2008 hearing 
that it was his lay observation that his hearing had worsened 
since the April 2006 VA examination.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) (the veteran as a lay 
person is competent to report information of which he has 
personal knowledge, i.e., information that he can gather 
through his senses).  More specifically, he reported that he 
had noticed increased difficulty in understanding what people 
are saying to him.  See Hearing Transcript, p. 5.  

The Veteran was re-evaluated by VA on May 31, 2008, in 
accordance with the Board's May 2008 remand.  At such time, 
the following pure tone thresholds were found:


HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
25
30
60
60
44
LEFT
20
65
65
70
39

Such results show a slight increase in the Veteran's hearing 
loss.  However, more notable are the changes in his speech 
audiometry scores.  In this regard, the VA examiner reported 
that the Veteran demonstrated speech recognition ability of 
80 percent in the right ear and 44 percent in the left ear.  
This is a significant decrease in speech recognition ability 
since the April 2006 VA examination.  Entering the above 
average pure tone thresholds and speech recognition abilities 
into Table VI reveals numeric designations of hearing 
impairment of III for the right ear and VIII for the left 
ear.  See 38 C.F.R. § 4.85.  Entering these category 
designations into Table VII (III and VIII) results in a 20 
percent disability rating under Diagnostic Code 6100.  

The Board must consider whether the evidence of record shows 
distinct time periods where the Veteran's hearing loss 
disability exhibits symptoms that would warrant different, or 
staged, ratings.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Moreover, given that the RO has already staged the Veteran's 
initial rating in this appeal, the Board must consider the 
appropriateness of the effective date assigned to the 
increase in the Veteran's disability rating.  See id.  

As previously discussed, the Veteran provided competent lay 
evidence at a March 5, 2008, hearing that he had noticed 
increased difficulty in understanding people.  When the 
Veteran was finally evaluated on May 31, 2008, speech 
recognition testing did, in fact, show a significant decrease 
in his speech recognition ability in the left ear.  Under 
these circumstances, the Board is of the opinion that the 
competent evidence of record supports a 20 percent disability 
rating as of March 5, 2008, and not May 31, 2008.  In this 
regard, the Board notes that it has considered that the 
Veteran is not competent to provide evidence which satisfies 
the criteria laid out in the Rating Schedule.  However, he 
did indicate his belief on such date that his disability had 
worsened and, more importantly, identified a specific reason 
for such belief which was later confirmed by objective 
medical testing.  Therefore, affording all reasonable doubt 
in favor of the Veteran, the Board finds that the earliest 
competent evidence of an increase in the severity of his 
hearing loss disability during this appeal is his testimony 
at the March 2008 Board hearing.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board acknowledges that prior to March 5, 2008, the 
Veteran indicated on his Substantive Appeal that his hearing 
loss had "progressively gotten worse over the years."  
However, such statement is rather generic and vague in nature 
and, therefore, not specifically supported by later medical 
evidence.  The Board notes that it must have some factual 
basis upon which to assign a staged rating, and this 
statement encompasses multiple years and not a distinct and 
measurable increase in severity.  Thus, absent any competent 
evidence that the Veteran's bilateral hearing loss underwent 
a measurable increase in severity prior to March 5, 2008, or 
competent evidence that he meets the criteria for a rating in 
excess of 10 percent prior to such date, the Board finds that 
a preponderance of the evidence is against the assignment of 
an initial rating in excess of 10 percent for the period of 
the appeal from November 4, 2005, to March 4, 2008.  

Similarly, the Board finds that the competent evidence does 
not support a finding that the Veteran's hearing loss 
warrants a rating in excess of 20 percent for any period of 
the appeal as of March 5, 2008.  The Board acknowledges the 
lay assertions of record that the Veteran is entitled to a 
higher rating.  However, in applying the schedular criteria 
to the Veteran's hearing loss disability, lay statements 
alone cannot demonstrate entitlement to a higher disability 
rating.  They will, however, be considered in determining 
whether referral for extra-schedular evaluation is necessary, 
as discussed below.  See Martinak v. Nicholson, 21 Vet. App. 
447, 455-56 (2007).  

The above determination is based upon application of the 
pertinent provisions of VA's Rating Schedule.  The purpose of 
the Rating Schedule is to compensate a veteran for the 
average impairment in earning capacity resulting from his 
service-connected disability.  38 C.F.R. § 4.1 (2009).  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illness proportionate to the severity 
of the disability.  Id.  However, in some cases a disability 
may present exceptional or unusual circumstances with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b) (2009).  In these cases, a referral for 
consideration of an extra-schedular rating is warranted.  Id.  

In Thun v. Peake, 22 Vet. App. 111, 115 (2008), the Court 
held that the determination of whether a veteran is entitled 
to an extra-schedular rating under 38 C.F.R. § 3.321(b) is a 
three-step inquiry, beginning with a threshold finding that 
the evidence before VA "presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate."  In 
other words, the Board must compare the level of severity and 
symptomatology of the Veteran's disability with the 
established criteria found in the rating schedule for that 
disability; if the criteria reasonably describe the Veteran's 
disability level and symptomatology, then his disability 
picture is contemplated by the rating schedule.  Id.  If 
there is an exceptional or unusual disability picture, then 
the Board must consider whether the disability picture 
exhibits other factors such as marked interference with 
employment and frequent periods of hospitalization.  Thun, 22 
Vet. App. at 115-116.  When those two elements are met, the 
appeal must be referred for consideration of the assignment 
of an extra-schedular rating.  Otherwise, the schedular 
evaluation is adequate, and referral is not required.  38 
C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Veteran has contended during this appeal that the most 
significant problem associated with his service-connected 
hearing loss disability is difficulty with understanding 
voices.  He also complains that he has difficulty using a 
telephone, and his daughter submitted a lay statement which 
indicates that she often has to relay information from others 
to her father when he is interacting in public.  The Veteran 
testified at the March 2008 Board hearing that he has some 
difficulty understanding people at his part-time convenience 
store job.  However, other than general hearing problems, he 
has not identified any specific effects his hearing loss 
disability has on his occupation.  

The rating criteria for a hearing loss disability, as 
described above, focus on hearing sensitivity and speech 
discrimination abilities.  Thus, it appears that the 
Veteran's symptomatology is adequately contemplated by the 
Rating Schedule.  Moreover, the Board is of the opinion that 
the Veteran's problems with hearing loss and speech 
discrimination, while unfortunate, do not reflect such an 
unusual disability picture as to render the Rating Schedule 
inadequate.  Finally, the Board does not find there to be 
'other related factors' present, such as "marked" 
interference with employment or frequent hospitalization.  In 
sum, the staged ratings assigned to the Veteran's hearing 
loss disability reasonably describes his disability level and 
impairment in earning capacity.  Therefore, no extra-
schedular referral is required.  Thun v. Peake, 22 Vet. App. 
111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995); 38 C.F.R. 
§ 3.321(b)(1).  



	(CONTINUED ON NEXT PAGE)

ORDER

A 20 percent initial rating, and no more, is granted for 
bilateral hearing loss for the period of the appeal from 
March 5, 2008, to May 31, 2008; entitlement to an initial 
rating in excess of 10 percent prior to March 5, 2008, and 
entitlement to an initial rating in excess of 20 percent as 
of May 31, 2008, is denied.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


